UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6382


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

TERRY CARMICHAEL,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (7:01-cr-00078-F-1)


Submitted:    June 22, 2009                    Decided:   June 30, 2009


Before MICHAEL, TRAXLER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Terry Carmichael, Appellant Pro Se.        Anne Margaret Hayes, Rudolf
A. Renfer, Jr., Assistant United           States Attorneys, Raleigh,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Terry   Carmichael         appeals   the    district    court’s     order

denying   his    motion     for    reduction      of    sentence    pursuant   to    18

U.S.C. § 3582(c) (2006).            We have reviewed the record and find

no reversible error.              Accordingly, we affirm for the reasons

stated by the district court.               United States v. Carmichael, No.

7:01-cr-00078-F-1 (E.D.N.C. Feb. 25, 2009).                      We dispense with

oral   argument      because      the     facts   and    legal     contentions      are

adequately      presented    in     the    materials      before    the   court     and

argument would not aid the decisional process.

                                                                           AFFIRMED




                                            2